510 So.2d 981 (1987)
Wendy LAZAR, Petitioner,
v.
Honorable Hubert LINDSEY, Circuit Judge, Fifteenth Judicial Circuit in and for Palm Beach County, Florida, Respondent.
No. 4-86-2336.
District Court of Appeal of Florida, Fourth District.
July 8, 1987.
Rehearing Denied September 2, 1987.
*982 Deborah Marks and Norman Malinski of Hertzberg & Malinski, P.A., Miami, for petitioner.
Lane K. Matthews, Boynton Beach, for respondent.
PER CURIAM.
The Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County should not have exercised jurisdiction and entered an order modifying an earlier custody order entered by the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida. See Haley v. Edwards, 233 So.2d 647 (Fla. 4th DCA 1970); Wells v. Ward, 314 So.2d 138 (Fla. 1975); and Marshall v. Marshall, 404 So.2d 1182 (Fla. 2d DCA 1981).
The Petition for Writ of Prohibition is
GRANTED.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.